     Case 2:19-cv-01497-JAD-VCF Document 28 Filed 01/14/20 Page 1 of 3




 1   RAELENE K. PALMER
     Nevada Bar No. 8602
 2   THE PALMER LAW FIRM, P.C.
 3   5550 Painted Mirage Road
     Suite 320
 4   Las Vegas, Nevada 89149
     Phone: (702) 952-9533
 5   Email: rpalmer@plflawyers.com
 6   Attorney for Plaintiff Aynur Kabota

 7   ROBERT S. MELCIC
     Nevada Bar No. 14923
 8   4930 Mar Vista Way
 9   Las Vegas, Nevada 89121
     Phone: (702) 526-4235
10   Fax: (702) 386-1946
     Email: robertmelcic@gmail.com
11   Attorney for Plaintiff Aynur Kabota
12
13                              UNITED STATES DISTRICT COURT

14                                     DISTRICT OF NEVADA

15   AYNUR KABOTA, an individual,                     Case No.: 2:19-cv-01497-JAD-VCF

16                                Plaintiff,

17   vs.                                            STIPULATION AND [PROPOSED]
                                                  ORDER FOR PLAINTIFF TO RESPOND
18   EDUVISION, INC., dba ARIZONA COLLEGE, TO DEFENDANTS’ PARTIAL MOTION
     a foreign corporation domiciled in Missouri;      TO DISMISS COMPLAINT
19   SENTINEL PEAK CAPITAL, LLC., dba
     ARIZONA COLLEGE, a Delaware Limited
20   Liability Company; DIANE THOMASON, an                 (Second Request)
21   individual; DANIEL J. NAVARRO, an
     individual; PATRICIA T. ALPERT, an                       ECF No. 28
22   individual; MARIE HALLINAN, an individual,

23                                Defendants.

24          COME NOW Plaintiff AYNUR KABOTA (“Plaintiff”), by and through her counsel,

25   Raelene K. Palmer, Esq. of The Palmer Law Firm, P.C., and Robert S. Melcic, and Defendants,

26   EDUVISION, INC., dba ARIZONA COLLEGE, DIANE THOMASON, DANIEL J.

27   NAVARRO, PATRICIA T. ALPERT, and MARIE HALLINAN, by and through their counsel,

28   Bruce C. Young, Esq. of the law firm Lewis Brisbois Bisgaard & Smith LLP, and hereby



                                                -1-
     Case 2:19-cv-01497-JAD-VCF Document 28 Filed 01/14/20 Page 2 of 3




 1   request that the Court extend the deadline for Plaintiff to respond to Defendants’ Partial Motion
 2   to Dismiss Complaint (“Motion”) from Tuesday, January 14, 2020 to Wednesday, January
 3   15, 2020, and to extend the deadline for Defendants to reply in support of the Motion from
 4   Tuesday, January 21, 2020 to Wednesday, January 29, 2020. This extension of time is being
 5   requested, because Plaintiff’s counsel needs one additional day to respond to the motion due to
 6   intervening matters in the previous week involving other cases, including multiple unscheduled
 7   telephone calls from a mediator with the Ninth Circuit Court of Appeals; and Defendants’
 8   counsel will be out of the office for the upcoming holiday on January 20, 2020 and anticipates
 9   the complexity of Plaintiff’s arguments against dismissal will require additional time to respond.
10          This is the parties’ second request to extend this deadline. The parties submit that this
11   request is not for the purpose of undue delay but is made due to the caseload and calendaring
12   issues described above. Furthermore, the motion hearing scheduled for February 10, 2020, will
13   not be affected by this extension.
14     DATED this 14th day of January 2020.            DATED this 14th day of January 2020.
15
16     THE PALMER LAW FIRM, P.C.                       LEWIS BRISBOIS BISGAARD & SMITH LLP

17     By: / s / Raelene K. Palmer, Esq. _____         By: / s / Bruce C. Young, Esq.________
          Raelene K. Palmer, Esq.                         Bruce C. Young, Esq.
18        State Bar No. 8602                              State Bar No. 5560
          5550 Painted Mirage Road, Suite 320             Paige S. Shreve, Esq.
19
          Las Vegas, Nevada 89149                         State Bar No. 13773
20        (702) 952-9533                                  6385 S. Rainbow Boulevard, Suite 600
          rpalmer@plflawyers.com                          Las Vegas, Nevada 89118
21                                                        (702) 893-3383
                                                          Bruce.Young@lewisbrisbois.com
22     DATED this 14th day of January 2020.               Attorneys for Defendants
23     By: / s / Robert S. Melcic, Esq. _____             EDUVISION, INC., DIANE THOMASON,
          Robert S. Melcic, Esq.                          DANIEL J. NAVARRO, PATRICIA T.
24        State Bar No. 14923                             ALPERT, AND MARIE HALLINAN
25        4930 Mar Vista Way
          Las Vegas, Nevada 89121
26        (702) 526-4235
          robertmelcic@gmail.com
27        Attorneys for Plaintiff
28        Aynur Kabota


       IT IS SO ORDERED.
                                                   -2-
                                                  ___________________________
                                                  U.S. District Court Judge 1-15-2020
